 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX LEONARD AZEVEDO,                              No. 2:17-cv-1171-JAM-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17
            On December 20, 2017, this habeas case was closed and judgment was duly entered. ECF
18
     Nos. 14 & 15. Since then, petitioner has filed several documents with the court, most recently, a
19
     filing entitled “Request for Ruling and Decisions, Live System,” and “Motion for Counsel.” ECF
20
     No. 21. The court takes no action on petitioner’s filings as this case is now closed. Petitioner is
21
     hereby informed that the court will not respond to future filings in this action that are not
22
     authorized by the Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure.
23
            So ordered.
24
     Dated: January 18, 2019.
25

26

27

28
